Citation Nr: 1506606	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  09-01 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for bilateral blepharoconjunctivitis with chronic lid changes.

2.  Entitlement to a rating in excess of 10 percent for bilateral conjunctivitis.


REPRESENTATION

Appellant represented by:	Kathy A.  Lieberman, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to December 1957.  

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2007 rating decision in which the RO, inter alia, granted an increased, 20 percent rating for bilateral conjunctivitis, effective December 5, 2006.  In February 2008, the Veteran filed a notice of disagreement (NOD) with the assigned rating; and the RO issued a statement of the case (SOC) in December 2008.  The following month, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ).  A supplemental SOC (SSOC), reflecting the continued denial of the claim, was issued in March 2010.

In January 2011, the Veteran (without his representative) testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In May 2011, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After completing the requested development, the AOJ continued to deny the claim (as reflected in an August 2011 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.  In September 2011, the Board denied a rating in excess of 20 percent for blepharoconjunctivitis with chronic lid changes.  The Veteran appealed the September 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2012, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

In the joint motion, the parties found that the Board erred in its September 2011 decision by not addressing whether a ten percent rating for bilateral conjunctivitis-which had been in effect for more than 20 years-was protected under the provisions of 38 C.F.R. § 3.951(b) and, as such, would warrant a separate 10 percent rating in addition to the 20 percent rating assigned by the RO in June 2007. 

Following the joint motion, in an October 2012 decision, the Board restored the protected 10 percent rating for bilateral conjunctivitis and continued to deny the rating in excess of 20 percent for bilateral blepharoconjunctivitis with chronic lid changes.  In February 2013, the Veteran appealed the Board's October 2012 decision with respect to the decision to deny the rating in excess of 20 percent for bilateral blepharoconjunctivitis with chronic lid changes.  In January 2014, the Court issued a Memorandum Decision setting aside the Board's October 2012 decision with respect to the aforementioned issue and remanding the appeal for further proceedings consistent with the decision.  The Court determined that the Board did not fully explain why the Veteran was not entitled to separate compensable ratings for his various eye complaints.  The Veteran did not appeal the Board's decision to restore the protected 10 percent rating for bilateral conjunctivitis. 

Prior to implementing the Board's October 2012 decision to restore the protected 10 percent rating for bilateral conjunctivitis, the AOJ conducted development and in a February 2013 rating decision, adjudicated claims for a rating in excess of 20 percent for bilateral conjunctivitis as well as entitlement to a compensable rating for loss of vision.  In April 2013, the Veteran's attorney filed a notice of disagreement with the February 2013 rating decision specifically discussing disagreement with the denial of a higher rating for bilateral conjunctivitis and requested that the appeal be considered under the Decision Review Officer (DRO) process.  In October 2013, the AOJ issued an SOC in response to the April 2013 NOD but the SOC addressed the issue which was then within the jurisdiction of the Court, entitlement to a rating in excess of 20 percent for bilateral blepharoconjunctivitis with chronic lid changes.  The SOC did not address the issues adjudicated in the February 2013 rating decision.  In response, the Veteran's attorney submitted a substantive appeal Form 9, and specifically expressed disagreement with the denial of a rating in excess of 10 percent for bilateral conjunctivitis, in addition to arguments for higher or separate ratings with respect to the assigned 20 percent rating for bilateral blepharoconjunctivitis with chronic lid changes.  The January 2014 Form 9 did not discuss the noncompensable loss of vision rating.  As a statement of the case has not yet been issued for the issue of entitlement to a higher rating for bilateral conjunctivitis, the issue is addressed in the Remand below in accordance with Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The Board notes that in an October 2013 rating decision, the AOJ implemented the Board's restoration of a separate 10 percent disability rating for bilateral conjunctivitis, effective in August 1968.  The Board has recharacterized the issue with respect to bilateral conjunctivitis to reflect the 10 percent disability rating.  

The Board notes that the Veteran's paper claims file has been scanned into the Veterans Benefits Management System (VBMS), and that the Veteran now has paperless, electronic files on VBMC and in Virtual VA file.  A review of the documents in Virtual VA reveals VA outpatient treatment records dated to March 2014 that are not found in the VBMS file.  The remaining documents in Virtual VA are duplicative of those in VBMS.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014)..

For the reasons explained below, the appeal is remanded to the Agency of Original Jurisdiction (AOJ).  As discussed above, the remand also addresses the matter of entitlement to a higher rating for bilateral conjunctivitis, for which the Veteran has completed the first of two actions required to place the claim in appellant status.  VA will notify the appellant when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the record reveals that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision in this matter.

As discussed in the Introduction above, the Court has instructed the Board to further address the Veteran's eye symptoms and contentions regarding separate compensable ratings for eye symptoms that the Veteran contends are a progression of his service-connected bilateral blepharoconjunctivitis with chronic lid changes.  As an initial matter, the Board notes that additional treatment records as well as a December 2012 VA examination report, were obtained since the Board's October 2012 decision.  Further, while the AOJ had the opportunity to review these records in its erroneous issuance of the October 2013 SOC while the issue remained on appeal in the jurisdiction of the Court, such SOC was rendered without the benefit of the January 2014 Court decision, associated briefs, or the recent statements submitted by the Veteran and his attorney.  Additionally, the Veteran's attorney noted in her December 2014 letter that there are outstanding VA treatment records that are relevant to the claim.  Based on the foregoing, a remand is necessary in order to ensure that the claim is fully developed and that all evidence has been considered by the AOJ prior to further adjudication by the Board.  

Further, a review of the December 2012 VA examination report reveals that the report is incomplete and an addendum opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).  In this regard, the examiner left blank the section regarding loss of eyelashes despite a diagnosis of trichiasis, which is when eyelashes turn inward toward the eye instead of away from it.  See Appellant's January 2014 brief before the Court.  Trichiasis is defined as "a condition of ingrowing hairs about an orifice, such as ingrowing eyelashes in cases of entropion."  See Dorland's Illustrated Medical Dictionary 1988 (31st ed. 2007).  A December 2008 VA outpatient treatment record also notes that the Veteran's trichiasis led to a corneal abrasion.  Additionally, VA treatment records dated in January 2013 and March 2013 indicate removal of eyelashes due to trichiasis and entropion.  Thus, the question is raised as to whether the Veteran's trichiasis is akin to a complete loss of eyelashes, to include loss of function of the eyelashes.  

Additionally, the Veteran asserts that his symptoms of bilateral lower lid malposition (i.e., entropion) and eyelid notch demonstrate disfigurement and as such, he would be awarded a separate compensable rating as several of the diagnostic codes regarding diseases of the eye instruct the rater to rate on the basis of disfigurement.  Thus, the December 2012 VA examiner is asked to reconcile the finding that there was no disfigurement when the examination report and VA treatment records also indicated findings of trichiasis, eyelid notch, and entropion.  

Further, the December 2012 VA examiner also diagnosed pseudophakia in both eyes, hypertensive retinopathy, and dry eye but did not specify whether these diagnoses represent manifestations or progression of the service-connected blepharoconjunctivitis with chronic lid changes.  The Veteran also asserts that he has symptoms of blepharitis, trichiasis, blurred vision, light sensitivity, and an eyelid notch that represent a manifestation or progression of the service-connected blepharoconjunctivitis with chronic lid changes.  Further, the Veteran and his representative have noted that VA treatment records dated in December 2008 demonstrate that the Veteran's blepharitis and trichiasis required continuous eye medications.  As such, the Veteran argues that these symptoms warrant separate compensable ratings, as they are analogous to the criteria contemplated in 38 C.F.R. § 4.79, Diagnostic Codes 6012 and 6013.  To date, no opinion has addressed whether the foregoing symptoms and/or conditions represent manifestations or progression of the service-connected blepharoconjunctivitis with chronic lid changes.  As such, an addendum opinion in this regard warranted.  

Prior to obtaining an addendum opinion or arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should obtain and associate with the claims file all outstanding pertinent records.

As for VA records, the Board notes that in the December 2014 letter, the Veteran's representative identified outstanding VA treatment records that are pertinent to the claims.  A review of the Virtual VA file reveals VA outpatient treatment records dated as recently as March 2014.  In her December 2014 letter, the Veteran's attorney did not specify the date of any particular outstanding treatment record but indicated that she attempted to obtain records in July 2014 and was unable to do so.  Hence, any outstanding, pertinent VA treatment records dated since March 2014 should be obtained.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014)); but see also 38 U.S.C.A.§ 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

Further, he Board notes that a review of the VBMS file reveals that there are multiplb documents written in Spanish with no accompanying certified English translation.   As such, while these matters are on remand, theAOJ should take the opportunity to review the Veteran's claims file to identify all pertinent items of evidence written in Spanish, and translate those documents into English to facilitate the Boaed's review of the record.   



The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) . See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim for which an appeal has been perfected.  

Adjudication of the claims should include consideration of all pertinent evidence added to the claims file since the last adjudication.  The AOJ should also be aware that the Veteran also asserts that he should be awarded extra-schedular ratings for all distinct manifestations of his service-connected bilateral blepharoconjunctivitis for any manifestation that is not contemplated in Diagnostic Codes 6018 and 6020, and is not ratable by analogy.  Thus, the AOJ should consider whether referral for extra-schedular consideration is appropriate. 

Finally, the Board notes that in a February 2013 rating decision, the AOJ denied the claim for a higher rating for bilateral conjunctivitis.  In April 2013, the Veteran's attorney filed a notice of disagreement with the February 2013 rating decision specifically discussing disagreement with the denial of a higher rating for bilateral conjunctivitis and requested that the appeal be considered under the Decision Review Officer (DRO) process.

In October 2013, the AOJ issued an SOC in response to the April 2013 NOD but the SOC addressed another issue which was then within the jurisdiction of the Court.  The SOC did not address the issues adjudicated in the February 2013 rating decision.  In response, the Veteran's attorney submitted a substantive appeal Form 9, and specifically expressed disagreement with the denial of a rating in excess of 10 percent for bilateral conjunctivitis.  A statement of the case has not yet been issued for the issue of entitlement to a higher rating for bilateral conjunctivitis, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41; Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Consequently, the matter must be remanded to the AOJ for the issuance of an SOC that addresses the issue of entitlement to a higher rating for bilateral conjunctivitis.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).

Accordingly, these matters are hereby REMANDED for the following actions:

1.  Furnish to the Veteran and his representative an SOC with respect to the denial of a higher rating for bilateral conjunctivitis, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on the issue.

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, as regards the matter of a higher rating for bilateral conjunctivitis, within 60 days of the issuance of the SOC.

2.  Obtain all outstanding, pertinent records of visual evaluation and/or treatment regarding the eyes since March 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim(s) on appeal that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, obtain all identified evidence not currently of record, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  Undertake appropriate action to have all pertinent documents currently written in Spanish t, translated into English. The translated documents should be associated with the claims file. Seek translation of any documents in the file which contain foreign language. 

6.  After all records and/or responses from each contacted entity have been associated with the claims file, arrange to obtain from the December 2012 VA examiner an addendum opinion.  If the December 2012 VA examiner is not available, or it is medically determined that the Veteran undergo VA eye examination at a VA medical facility.  The contents of the entire, electronic claims file,  to include a complete copy of this REMAND, must be made available to the designated examiner and the examination report should include discussion of the Veteran's documented medical history and assertions.  If examined, all tests and studies, if deemed warranted, should be accomplished, and all clinical findings should be reported in detail.

With respect to each of the Veteran's eye symptoms, to particularly include blepharitis, trichiasis, blurred vision, light sensitivity, and an eyelid notch, the examiner should indicate whether the condition represents a manifestation or progression of the service-connected blepharoconjunctivitis with chronic lid changes.

The examiner should also address the diagnoses rendered during the December 2012 VA examination, to include pseudophakia in both eyes, hypertenstive retinopathy, and dry eye, and indicate whether the conditions represent a manifestation or progression of the service-connected blepharoconjunctivitis with chronic lid changes.  The Board acknowledges the December 2012 examiner has already opined that the diagnosed right branch retinal vein occlusion and open angle glaucoma suspect are not related to the Veteran's service-connected blepharoconjunctivitis with chronic lid changes. 

The examiner should also indicate whether the Veteran's trichiasis is akin to complete loss of eyelashes, or complete loss of function of the eyelashes.  

The examiner should also explain the basis for the finding that there is no disfigurement when the December 2012 VA examination report also indicated trichiasis, eyelid notch, and entropion.  

All examination finding (if any),  along with a complete, clearly-stated  rationale for the conclusions reached, must be provided.

7.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim(s) for which an appeal has been perfected  in light of all pertinent evidence and legal authority.

10.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.
  
The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The appellant need take no action until otherwise notified, but he may furnish additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




